Citation Nr: 1038954	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  05-08 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to March 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating actions of the Department of Veterans 
Affairs Regional Office (RO) in Nashville, Tennessee.

In October 2009, the Board remanded this claim for further 
development.  As that development has been accomplished, the 
appeal is ready for review. 


FINDING OF FACT

The Veteran is unable to secure and maintain substantially 
gainful employment due to the severity of her service-connected 
disabilities.


CONCLUSION OF LAW

Giving the Veteran the benefit of the doubt, the criteria for a 
TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 
4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If 
the total rating is based on a disability or combination of 
disabilities for which the Schedule For Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341 (2010).

In evaluating total disability, full consideration must be given 
to unusual physical or mental effects in individual cases, 
peculiar effects of occupational activities, defects in physical 
or mental endowment preventing the usual amount of success in 
overcoming the handicap of disability, and the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2010).

If the scheduler rating is less than total, a total disability 
evaluation can be assigned based on individual unemployability if 
the veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, provided 
that the veteran has one service-connected disability rated at 60 
percent or higher or two or more service-connected disabilities, 
with one disability rated at 40 percent or higher and with a 
combined rating at 70 percent or higher.

The existence or degree of nonservice-connected disabilities will 
be disregarded if the above-stated percentage requirements are 
met and the evaluator determines that the veteran's service-
connected disabilities render him or her incapable of 
substantially gainful employment.  38 C.F.R. § 4.16(a).

All veterans who are shown to be unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disability shall be rated totally disabled. 38 C.F.R. § 4.16(b).  
In cases where the scheduler criteria are not met, an 
extraschedular rating is for consideration.  38 C.F.R. §§ 3.321, 
4.16(b).

In the present case, the Veteran has the following service-
connected disabilities: bronchiectasis with recurrent bronchitis 
and pneumothoraces (60 percent); painful scars associated with 
bronchiectasis with recurrent bronchitis and pneumothoraces (20 
percent); bilateral varicose veins (10 percent); migraine 
headaches (10 percent); varicose veins of the right leg (10 
percent); and tinnitus (10 percent).

The following disabilities are all rated as noncompensable: right 
elbow injury; left second toe injury; tailbone injury; 
hemorrhoids; inguinal hernia; varicose veins of the left leg; and 
non-painful scars associated with bronchiectasis with recurrent 
bronchitis and pneumothoraces.  Her combined service-connected 
disability rating is 80 percent and she meets the scheduler 
criteria for the grant of a TDIU.  38 C.F.R. § 4.16(a) (2010).

As such, the next matter that must be addressed is whether the 
Veteran's service-connected disabilities alone have rendered her 
unable to secure or follow a substantially gainful occupation.  
When considering the totality of the evidence, and giving her the 
benefit of the doubt, the record supports a grant of the benefit.

In the March 2008 claim, the Veteran reported that she graduated 
high school and had "100 hours" of college.  The record also 
suggests that she completed a least a year of college.  
Regardless, the Board finds that she has completed at least the 
12th grade.  

The Veteran's previous jobs all reflected short durations, 
typically in terms of months, and almost entirely forms of 
physical labor, specifically factory work, maintenance, a planter 
at a nursery, and dry cleaners counter help.  Throughout the 
record she has been consistent in reporting short periods of 
employment at various locations.  

The final employment that was documented in the record (see March 
2009) ended in August 2007 after a year during which she was 
employed as the maintenance person of an apartment complex.  This 
evidence indicated in the 12-month period she had earned 
approximately $14, 800.00.  The Board acknowledges that the 
former employer indicated she was let go for lack of work.    

In July 2008, the Veteran was provided with a VA rectum and anus 
examination; however, the examiner did not have the benefit of 
the claims file for review and in his conclusion he did not offer 
an opinion regarding employment.  Therefore, this examination has 
little probative value for the TDIU issue now before the Board.  

In an August 2008 VA joints examination, the Veteran reported 
that it was her nonservice-connected right elbow that kept her 
from maintaining employment and hampered her activities of daily 
living.  She reported weakness and difficulty in holding objects 
heavier than ten pounds.   

Following an objective examination and the examiner observed that 
the Veteran had been diagnosed with cervical spine (C7) disk 
bulge and found the pain she described in her right elbow may 
represent cubital tunnel syndrome or symptoms attributable to the 
C7 disk bulge, which the Board observes is not service-connected.  

The examiner opined that right elbow pain would prevent the 
Veteran from employment that required lifting more than 10 
pounds.  Regarding her tailbone, the examiner diagnosed mild 
degenerative disc disease that would prevent gainful employment 
in a job that required standing for prolonged periods of time, 
greater than 30 minutes.  

In September 2008, the Veteran was afforded a VA respiratory 
diseases examination.  She reported a productive cough with 1-2 
teaspoons of sputum over the previous years and the need for 
antibiotics and nebulizers.  Regarding the bronchiectasis, the 
bronchitis, and sequelae, the examiner found substantial symptoms 
that occurred weekly, if not daily that required multiple 
antibiotics and steroids.  

The examiner noted that these substantial symptoms should not 
stop her from certain sedentary desk type jobs, so long as the 
employer considered her chronic cough and sputum production, the 
need for multiple medications, and the possibility of 
exacerbation that could keep her from work once in a while.   

Following the Board's remand, the Veteran was again afforded a VA 
joints examination in December 2009 that both included a review 
of the claims file and a list of joints to examine that were not 
service connected.  The Veteran reported working as a painter, 
though the claims file contains no other evidence of the duration 
of this work.  

The Veteran again reported difficulty with pain and arm strength 
(the report refers to the left elbow) and the examiner referred 
to both reduced arm strength and the nonservice-connected 
cervical spine disorder.  She reported that her service-connected 
tailbone disorder caused her pain and the examiner noted the 
tailbone was exquisitely tender on examination.  

Regarding the Veteran's ability to procure and maintain gainful 
employment, the examiner noted it would be "difficult" for her 
to obtain a seated position, secondary to her tailbone 
disability.  Regarding the Veteran's employment, the examiner 
considered her nonservice connected cervical and lumbar spine 
disorders.  

In December 2009, the Veteran was afforded another VA respiratory 
examination.  She reported she was unemployed and had a history 
of coughing, several times a day, which was productive.  She was 
also afforded a VA miscellaneous neurological examination for her 
service-connected migraine disability.  At that time, she 
reported pain that was "unreal" and would occur 2 to 3 times a 
month.  Most of these migraine attacks were prostrating and would 
last longer than 2 days.  

The examiner noted that the migraine headaches, when prostrating, 
would prevent her from functioning even in a sedentary 
employment, though she should be able to work on days when she 
was not impaired.       

The Board observes that the Veteran's migraine headache 
disability is currently evaluated at 10 percent; however the 
symptoms that she reported and that were found by the examiner in 
this December 2009 examination would be evaluated at 30 percent 
under Diagnostic Code 8100.  

The Board also acknowledges that where it is not possible to 
distinguish the effects of a nonservice-connected condition from 
those of a service-connected condition, the reasonable doubt 
doctrine dictates that all symptoms be attributed to a veteran's 
service-connected disability.  See Mittleider v. West, 11 Vet. 
App. 181 (1998). 

In March 2010, a VA examiner reviewed the claims file for a VA 
general examination opinion regarding the issue of the Veteran's 
ability to maintain substantial and gainful employment.  This 
examiner as well noted the 2009 joints examiner's inability to 
distinguish between the Veteran's service-connected right elbow 
injury disability and her non-service-connected cervical spine 
stenosis.  

The March 2010 examiner summarized the effects of the Veteran's 
service-connected disabilities on her ability to maintain gainful 
employability as the following: no interference by the tinnitus, 
toe injury, and scars; absenteeism during acute migraine flairs, 
but the presence of the diagnosis would not otherwise interfere 
with employment; her hemorrhoids and tailbone disabilities could 
interfere with employment that required prolonged sitting, while 
her varicose vein disabilities and the inguinal hernia disability 
could interfere with employment that required prolonged standing, 
heavy lifting, strenuous pulling, and pushing; the bronchiectasis 
could interfere with employment that required heavy aerobic 
physical exertion; and the right elbow injury disability would 
interfere with employment that required dexterity and strength.  

The examiner found the Veteran's employment opportunities limited 
but these opportunities could include low level work that allowed 
for frequent changes in position from seated to standing and vice 
versa so as not to overstrain one area.  The record indicates 
that she has had a history of difficulties maintaining 
employment.  Of particular importance to the Board is the March 
2010 opinion in which the reviewing VA physician found the 
Veteran's employment opportunities limited.  

Indeed, this opinion is supported by the post-service medical 
reports of record, the majority of which reflect treatment for, 
and evaluation of, the Veteran's many service-connected 
disabilities.  Resolving reasonable doubt in favor of the 
Veteran, therefore, the Board concludes that the evidence of 
record supports a grant of TDIU.   

There is sufficient basis to conclude that the Veteran cannot 
secure and maintain substantially gainful employment as the 
result of her service-connected disabilities.  Further, she has 
submitted several credible statements describing her difficulties 
obtaining and keeping employment.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (discussing competence of lay testimony to 
provide assertions on matters that do not require a medical 
background if within purview of own observation); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).

Moreover, the medical evidence of record shows that the Veteran 
has one or more current disorders, specifically her lung 
disability, migraine headaches, and tailbone disability, both 
service-connected and nonservice-connected, specifically her 
right elbow disability and the cervical spine stenosis, which 
have a potential effect upon daily capacity for occupational 
functioning.  The evidence available generally does not limit the 
identified cause of occupational impairment to (just) one of 
these medical conditions.

Accordingly, there is sufficient evidence to indicate that the 
Veteran's service-connected disabilities have been the cause of 
her inability to maintain gainful employment, particularly when 
resolving any reasonable doubt in her favor as to the present 
severity of her service-connected disabilities.  For the above 
reasons, the Board finds that the criteria for assignment of a 
TDIU are met.  The claim on appeal is granted.

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010)), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

In the instant case, the Board is granting the benefit sought on 
appeal of entitlement to a TDIU.  Hence, assuming, without 
deciding, that any error was committed as to implementation of 
the VCAA's duty to notify and assist provisions, this error was 
harmless in its application to adjudication of the Veteran's 
claim, and need not be further discussed.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).


ORDER

TDIU is granted, subject to the law and regulations governing the 
payment of VA compensation benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


